Citation Nr: 0813094	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO. 06-27 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL


Veteran

ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from November 1992 to 
October 2001. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
hypertension. 


FINDINGS OF FACT

1. On enlistment examination in August 1992, the veteran had 
a blood pressure reading of 110/80.

2. The preponderance of the competent medical evidence of 
record does not show that the veteran had hypertension during 
active service, or that it is as a result of any incident of 
active service. 

3. Hypertension did not occur within one year of service 
discharge. 


CONCLUSION OF LAW

Hypertension was not incurred in, or aggravated by service, 
nor is presumed to have been incurred in service. 38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.3.309 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

        Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
veteran is expected to provide; and (4) must ask the veteran 
to provide any evidence in his possession that pertains to 
the claim. See 38 C.F.R. § 3.159 (2007). These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Such notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction. Pelegrini v Principi, 18 
Vet. App. 112, 119 (2004). Notice errors (either in timing or 
content) are presumed prejudicial, but VA can proceed with 
adjudication if it can show that the error did not affect the 
essential fairness of the adjudication by showing: 1) that 
any defect was cured by actual knowledge on the part of the 
veteran; 2) that a reasonable person could be expected to 
understand from the notice what was needed; or 3) that a 
benefit could not have been awarded as a matter of law. 
Sanders v Nicholson, 487 F.3d 881 (2007). 

In a letter dated in September 2005, the veteran was advised 
in accordance with the law regarding what he needed to 
establish his service connection claim. This letter was 
received prior to the initial unfavorable decision on the 
claim. 

In Dingess/Hartman v Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits be assigned if service connection is awarded. The 
veteran received the notice consistent with Dingess in 
February 2008. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of this claim. The 
record includes service medical records, VA compensation and 
pension examinations, and VA outpatient treatment records. 
There are no known additional records to obtain.

The veteran was offered a hearing and testified at a Travel 
Board hearing in March 2008. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


Service Connection-Hypertension

The veteran maintains that he has hypertension as a result of 
service. He asserts that he did not have hypertension prior 
to service and that he was considered borderline hypertensive 
while in service. He maintains that he worked in the clinic 
and checked his blood pressure regularly, and also treated 
himself with exercise and diet. Since service, his blood 
pressure continued to rise and he subsequently was required 
to take medication for the disorder. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service. 38 U.S.C.A. § 1110. 
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). Service connection 
for hypertension may be presumed if it is shown to a degree 
of 10 percent disabling within the first post service year. 
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

For VA rating purposes, the term "hypertension" means that 
the diastolic blood pressure is predominantly 90 mm. or 
greater. The term "isolated systolic hypertension" means 
that the systolic blood pressure is predominantly 160 mm. or 
greater with a diastolic blood pressure of less than 90 mm. 
38 C.F.R. § 4.104, Code 7101 Note 1.

Under Diagnostic Code 7101, a 10 percent rating will be 
assigned with diastolic pressure predominantly 100 or more, 
or; systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control. See 38 C.F.R. § 4.104, Code 7101.

Service medical records show that the veteran had a blood 
pressure reading of 110/80 on enlistment examination in 
August 1992. In January 1995, the veteran was seen in the 
dental clinic. He had a blood pressure reading of 152/108. In 
February 1995, the dental clinic blood pressure reading was 
153/90. In August 1995, he was seen in the clinic with cold 
symptoms. The blood pressure reading was 126/81. A Health 
Risk Assessment was performed in January 1997. At that time, 
his blood pressure was 129/85. He was seen in the podiatry 
clinic in March 1997, and at that time, his blood pressure 
was 118/80. In February 2001, his blood pressure was taken 
two times. He was seen in the ophthalmology clinic for 
consideration of the Lasix procedure. The medical observation 
was that he was in apparent good health vs. mildly 
hypertensive. His blood pressure reading was 148/88. The 
assessment was hypertension. Two weeks later, when seen for 
his acne medication, his blood pressure was 141/75. In 
July 2001, when he reported to the clinic for a refill of his 
acne medication, his blood pressure reading was 155/78. The 
pertinent assessment was hypertension, and a five day blood 
pressure check was scheduled upon his return to the clinic in 
August 2001. The five day blood pressure checks in 
August 2001 ranged in values of 120-140s/70-80s. He indicated 
that he had been checking his blood pressure values on a 
daily basis. The examiner explained that his blood pressure 
was borderline at the time and that he needed to recheck his 
pressure periodically and to do a yearly five day blood 
pressure check. He was also told that if his pressure 
remained consistently higher than 140/80s, medication to 
control his blood pressure would be considered in the future. 
He was also told to stop smoking. A Report of Medical 
Assessment, used as a comprehensive medical assessment for 
active and reserve component service members separating from 
active duty, was done in August 2001. When asked if he had 
any concerns about his health, he indicated that he did and 
it was his blood pressure. It was noted on the assessment 
that the veteran's blood pressure average on five day blood 
pressure checks was 140/80. He was to have a follow-up 
appointment 

After service, the veteran filed an application for service 
connection for a disability other than hypertension. He 
underwent a VA examination in September 2002. His blood 
pressure was 126/96. 

The first evidence of a diagnosis of hypertension made after 
service was in February 2004, more than 2 1/2 years after 
service discharge. At that time, the veteran was started on 
low dose hypertensive medication which was replaced with a 
stronger medication the next month. 

The veteran also underwent VA examination in November 2005. 
The examiner indicated that on occasion, the veteran had 
slightly elevated blood pressure readings and subsequent 
blood pressure readings were within normal range. The 
pertinent diagnosis was hypertension. The examiner opined 
that the veteran's hypertension was not related to military 
service. Military service medical records, according to the 
examiner, did not substantiate a diagnosis of hypertension. 

The veteran testified at a Travel Board hearing in 
March 2008. He testified that he was told he was mildly 
hypertensive and could go on blood pressure medication while 
he was in service. He stated that he declined, and since he 
worked in the clinic, he monitored his own blood pressure. He 
also stated that he opted for diet and exercise. Three years 
later, he was treated and placed on medication by VA. 

Although there was medical discussion and blood pressure 
studies performed while the veteran was in service, at no 
time was he diagnosed with hypertension. Assessments were 
made; however, the medical evidence of record shows that the 
veteran was considered borderline hypertensive during 
service, and the medical findings did not meet the criteria 
for hypertension for VA purposes. Moreover, since the veteran 
was not diagnosed or treated for hypertension in service, it 
is imperative to see if he was treated or diagnosed with the 
disorder within one year of service discharge. This was also 
not shown by the medical evidence. Although there was some 
elevation in his blood pressure reading shown at that time, 
the regulations require that a condition be shown to a 
10 percent degree within the presumptive period after service 
in order to warrant service connection. During the 
presumptive period, the veteran's blood pressure reading was 
shown to be 126/96. Ten percent disabling within the first 
post service year would have required a predominant diastolic 
reading of 100 or more and a systolic reading of 160 or more. 
Neither reading was met, based on the medical evidence of 
record. A diagnosis of hypertension, according to the medical 
record, was not made until 2 1/2 years post service. The 
veteran even provided testimony indicating that he did not 
begin receipt of treatment for hypertension until three years 
after service. Based on the foregoing, which showed no 
diagnosis of hypertension in service, nor diagnosis of 
hypertension or findings to a 10 percent degree during the 
presumptive period, a medical opinion post service indicating 
that the veteran did not have hypertension in service, nor 
any medical evidence linking the veteran's current 
hypertension with his period of active service, service 
connection for hypertension is not warranted. 


ORDER

Service connection for hypertension is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


